Amestoy, CJ.,
dissenting. The majority concludes that plaintiff feared a custody fight, not imminent serious physical harm. I believe that the trial court was in a much better position to determine what plaintiff feared, and that the court did not abuse its discretion in determining that defendant “has placed the plaintiff in fear of imminent serious physical harm.” I, therefore, respectfully dissent.
A family or household member may seek or obtain a relief from abuse order by proving that another family or household member has abused her or him. See 15 VS.A. § 1103. One of the definitions of “abuse” is “placing another in fear of imminent serious physical harm.” 15 VS.A. § 1101(1)(B). Plaintiff sought a temporary relief from abuse order when it became apparent that defendant was intending to make his first visit to plaintiff and daughter since their relocation to Vermont in 1996. The court found that plaintiff “became increasingly alarmed and frightened” about defendant’s planned visit. The court determined that plaintiff’s fear of imminent serious harm was based on a series of three songs — each in defendant’s handwriting — which defendant had sent to plaintiff. Defendant, while conceding that the songs are “tasteless,” argues that they are “not in a serious style or to be taken seriously.” The effect of the songs on plaintiff, when coupled with defendant’s announced intention to pay his first visit to plaintiff and daughter, was a matter for the court to weigh in determining whether defendant’s acts had placed plaintiff in imminent serious physical harm. See In re B.M., 165 Vt. 194, 205-06, 679 A.2d 891, 898-99 (1996) (holding family court has discretion to adopt testimony of domestic violence). I cannot say the court erred, especially upon review of the exhibits before the Court. One example will suffice, a “parody song” sung to the tune of “Jingle Bells”:
Jingle bells, banshee yells,
Santa’s gone insane,
He’s got a knife,
Gonna’ take some life,
In a one horse open sleigh, hey;
Jingle Bells, bloody smells
Gut rending curdling pain,
Running through the snow,
Screaming as you go,
Bleeding as you go,
Santa’s gone insane;
Slashing to and fro,
In a one horse open sleigh,
Dead children in the snow,
You might just die today;
Santa’s looking for you now,
He’ll gut you like a pig,
Butcher you like a cow,
Then cook you on a stick — ooooh.
Although the majority is correct that plaintiff never testified directly that she feared imminent serious physical harm from defendant, the dynamics of domestic abuse ought to make us particularly cautious in substituting our judgment — on the basis of a cold record — for that of the judge who heard the testimony. There are many reasons why the testimony of the *523person alleging abuse or fear of abuse may be circumspect or incomplete. Indeed, in criminal prosecutions of domestic abuse, some prosecutors mil not dismiss a complaint notwithstanding the reluctance of a victim to testify. See Note, No-Drop Policies in the Prosecution of Domestic Violence Cases: Guarantee to Action or Dangerous Solution?, 63 Fordham L. Rev. 853, 858 (1994) (noting that “the policy represents official acknowledgment of the fear and ambivalence victims often feel when asked to testify against their batterers”).
The trial judge is uniquely suited — and certainly better suited than this Court — to evaluate the testimony of witnesses in relief from abuse cases. See Begins v. Begins, 168 Vt. 298, 301, 721 A.2d 469, 471 (1998) (“Given its unique position to assess the credibility of witnesses and weigh the evidence, we will not set aside the court’s findings if supported by the evidence, nor its conclusions if supported by the findings.”). I cannot say, on a record that includes mailings from defendant to plaintiff that graphically threaten death and murder, that the court erred in finding a sufficient basis upon which to issue a final order for relief from abuse. Accordingly, I dissent. I am authorized to state that Justice Morse joins in this dissent.